DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 12/10/21 and 08/12/22, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 06/09/21, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pimentel et al. (US 2018/0224610 A1).
	With respect to claim 1, Pimentel et al. (figures 1A, 4A and 5A) disclose a multiport device for connecting connectors, each connector including a ferrule assembly, the multiport device comprising: a port housing (200) including a port (220) configured to receive and couple to a first connector (100) of the connectors and a receptacle receiver sized and shaped (see figure 4A and [0071]) for selectively receiving at least a portion of an adapter (45) therein, the port and receptacle receiver being arranged such that when the first connector (100) is coupled to the port and the adapter (450) is received in the receptacle receiver (see figure 4A), the ferrule assembly (166) of the first connector (100) is received by the adapter (450) (figures 1A, 4A and 5A).  
	With respect to claim 2, Pimentel et al. (figures 1A, 4A and 5A) disclose the multiport device, further comprising the adapter (450).  
	With respect to claims 3-4, Pimentel et al. (figures 1A, 4A and 5A) disclose the multiport device, wherein the adapter is configured to receive one of a MPO ferrule assembly, a SC ferrule assembly, or a SN ferrule assembly and the adapter comprises one of a MPO fiber optic adapter, a SC fiber optic adapter, a SN fiber optic adapter, or an electrical adapter (see [0063]). 
	With respect to claim 7, Pimentel et al. (figures 1A, 4A and 5A) disclose the multiport device, further comprising a plurality of the adapters, wherein the plurality includes at least one MPO adapter, at least one SC adapter, and at least one SN adapter (see [0063]).

Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-4, 7, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-11 of copending Application No. 17/343432.
10.	Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a multiport device for connecting connectors.
Specifically, regarding claim 1, see claims 1 and 9 of copending Application No. 17/343432.
Regarding claim 2, see claim 10 of copending Application No. 17/343432.
Regarding claim 3, see claim 11 of copending Application No. 17/343432.
Regarding claim 4, see claim 11 of copending Application No. 17/343432.
Regarding claim 7, see claim 11 of copending Application No. 17/343432.
Regarding claim 9, see claim 9 of copending Application No. 17/343432.
Regarding claim 10, see claim 1 of copending Application No. 17/343432.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
11.	Claims 5-6, 8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to disclose the multiport device, wherein the adapter includes a receptacle receiver anti-turning key configured to engage the receptacle receiver to inhibit the adapter from turning within the receptacle receiver as recited in claim 5; and wherein the adapter includes a connector anti- turning key configured to engage the connector to inhibit the connector from turning relative to the adapter as recited in claim 11.
12.	Claim 13 is allowed.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 13. Specifically, the prior art fails to disclose a multiport device kit for connecting connectors as set forth in claim 13.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petersen et al. (US 20140219615 A1) disclose an adapter assembly and Chang et al. (US 11073664 B2) teach a cable boot assembly.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883